DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Preliminary amendment filed on 08/18/2022 to the written description filed on 09/02/2021 has been reviewed and entered.

Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent number 11,140,054) has been reviewed and is accepted.  The terminal disclaimer has been approved on 08/18/2022.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a method for two resource configurations transmitted separately to a first distributed unit (DU) and a second DU as a first measurement resource and a second measurement resource, respectively. The method assigns a first pair of a timer and a counter and a second pair of a timer and a counter for a first radio link interruption and a second radio link interruption, respectively, and implements an inter-distributed unit switch procedure between the first DU and the second DU based on a detection of the radio link interruption.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method, comprising: 
facilitating, by a device comprising a processor, a first transmission of a first resource configuration to a first distributed unit, wherein the first resource configuration is related to first measurement resources of a first radio link between a user equipment and the first distributed unit; 
facilitating, by the device, a second transmission of a second resource configuration to a second distributed unit, wherein the second resource configuration is related to a second measurement resource of a second radio link between the user equipment and the second distributed unit; 
assigning, by the device, a first timer and counter pair for a first detection of a first radio link interruption, and a second timer and counter pair for a second detection of a second radio link interruption; and 
implementing, by the device, an inter-distributed unit switch procedure between the first distributed unit and the second distributed unit in response to a detection of a blockage- based beam failure event of a millimeter wave.

Liu et al. (US 2020/0015132) discloses a network system including a centralized unit, a distributed unit and a terminal device. The centralized unit communicates with the terminal device via the distributed unit, selects a secondary cell based on a measurement report and sends configuration information of the secondary cell to the terminal device.
Peng et al. (US 2019/0208448) discloses a base station including a first and a second devices. The first device controls lower layers and the second device controls higher layers. The base station instructs a terminal device regarding measurement target beams and selects a beam for a connection to the terminal device based on a measurement report.
Shi et al. (US 10,4701,061) discloses a method for reporting a second base station within a time period after receiving a first indication including the time period required for a user terminal to access the second base station.

Regarding claims 12 and 18, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-11, 13-17 and 19-20, these claims depend from claims 1, 12 and 18, respectively, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411